Citation Nr: 0030272	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which increased the 
veteran's disability rating from 10 percent to 50 percent.  

The Board further observes that although the veteran 
requested a personal hearing before the Board in December 
1999, the Board received correspondence from the veteran 
October 2000 stating that he had withdrawn his request for a 
Board hearing.  Therefore, the Board hearing was properly 
withdrawn upon request of the veteran, as provided for under 
38 C.F.R. §§ 20.702(e) (2000).

In written argument (VA Form 646) dated in February 2000, the 
veteran's representative raised a claim for a total 
compensation rating based on individual unemployability on 
behalf of the veteran.  Since this matter has not been 
adjudicated by VA, it is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's service-connected PTSD is not shown to be 
productive of more than occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for entitlement to an initial 
disability rating in excess of 50 percent for PTSD, at any 
time during the pendency of the appeal, have not been met.  
38 C.F.R. §§ 4.7, 4.125-4.130, Diagnostic Codes 9411, 9440 
(2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  After noting 
that the claims file includes the veteran's service medical 
records (SMRs), VA examination reports, hospital discharge 
summary, treatment records, the veteran's written statements, 
and the transcript of the veteran's July 1999 RO hearing, the 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's increased rating claims 
and that no further action is necessary to meet the duty to 
assist the veteran under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to a December 1996 rating decision, the RO granted 
the veteran service connection for PTSD and assigned a 10 
percent disability rating, effective October 15, 1996.  In 
accordance with a November 1998 rating decision, the RO 
increased the veteran's disability rating to 50 percent, 
effective September 30, 1998.  An April 1999 RO rating 
decision granted the veteran a temporary total evaluation 
(temporary 100 percent rating) under 38 C.F.R. § 4.30 for the 
period February 2, 1999 to March 1, 1999, on the basis of 
psychiatric treatment received at a VA hospital necessitating 
convalescence. 

The relevant medical evidence includes VA treatment and 
counseling records from December 1995 to November 1996, 
showing that the veteran was regularly treated and counseled 
for his PTSD during this time.  A November 1996 VA 
psychiatric examination diagnosed the veteran with mild PTSD 
and a global assessment of functioning score (GAF) of 65.  
The record shows that the veteran continued to seek treatment 
and counseling from the VA thereafter. 
A March 1998 VA treatment record estimated the veteran's GAF 
to be between 55 and 60.  VA treatment records dated in 
September 1998 reveals the veteran was experiencing a rough 
emotional period reflective of his divorce and loss of house 
and job.  He was living with his mother and was trying to 
find some direction to his life.  At this time the veteran 
noted that he understood "what people who contemplate 
suicide feel like."  VA treatment records in October 1998 
note the veteran's complaints of experiencing a numb 
emotional mood with periods of rage. 

An October 1998 VA psychiatric examination report notes that 
the veteran's claims file was reviewed, including a prior VA 
psychiatric examination report, dated in November 1996.  The 
veteran's complaints of lack of motivation, inability to 
work, social isolation, nightmares, feelings of rage, mood 
swings, suicidal ideation, and intrusive thoughts were 
recited.  Objectively, the veteran was neat, made good eye 
contact, and was oriented times three, but there were no 
expressive mannerisms.  His affect was flat, his mood was 
angry and depressed, and he got excited and anxious at times 
during the interview.  Memory was intact, but he appeared to 
have difficulty with attention and concentration.  He was in 
touch with reality and denied delusions, hallucinations, or 
suicidal or homicidal ideation.  Insight and judgment were 
good, and his speech was clear and coherent.  Tangentially 
and circumstantiality were not observed.  Sleep was reported 
to be fair, at six to seven hours per night.  The diagnosis 
was moderate PTSD and a GAF of 50.  The examiner further 
commented that the veteran's PTSD had progressed and that he 
was having more difficulty with social and industrial 
functioning. 

VA treatment records for the period November 1998 to August 
1999 show that the veteran continued to seek treatment and 
receive counseling regarding his PTSD.  His complaints 
continued to focus around his divorce, emotional numbing, and 
finding employment.  During this time the veteran also 
complained of nightmares, and continued uncertainty in his 
living situation and the direction of his life.  

A February 1999 VA hospital discharge summary recites the 
veteran's complaints of being chronically depressed and 
having a decreased energy level.  Objectively, the veteran 
was alert and oriented times four.  Memory was adequate while 
mood was positive, friendly, and cooperative.  The veteran 
participated fully in the program provided for him during his 
hospitalization and he interacted appropriately with peers 
and staff.  However, it was noted that the veteran's 
"symptoms of [PTSD] are considered to be chronic and severe 
in nature.  The diagnosis was chronic PTSD with a GAF of 50.  

The remaining evidence consists of the veteran's variously 
dated written statements and July 1999 RO hearing testimony, 
in which he contended that the severity of his PTSD is 
greater than is reflected by his current 50 percent 
disability rating.  The veteran also submitted documents 
pertaining to medications prescribed in recent years for his 
psychiatric disorder. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9440.

Upon consideration of the evidence of record and the 
applicable schedular criteria, the Board concludes that the 
assignment of a disability rating in excess of 50 percent is 
not warranted.  In support of this conclusion, the Board 
notes that the most recent VA psychiatric examination in 
October 1998 resulted in an assessment of moderate PTSD.  
While the veteran's PTSD was classified as severe during a VA 
hospitalization in February 1999, it was noted that, 
objectively, he was well oriented, had an adequate memory, a 
positive mood, he was friendly and cooperative, he 
participated fully in the program provided for him during his 
hospitalization, and he interacted appropriately with peers 
and staff.  Thus, the disability picture presented by the 
mental status examination is not consistent with severe 
impairment.  The Board acknowledges that the has a history of 
various psychiatric symptoms of varying degrees and 
persistence, to include a lack of motivation, social 
isolation, nightmares, periods of depression, instances of 
anxiety, difficulty with attention and concentration, 
disturbance of mood, suicidal ideation, intrusive thoughts, 
and flat affect.  However, the objective evaluations in 
October 1998 and February 1999 showed that his personal 
hygiene was maintained, his speech was clear and coherent, 
memory was intact, there were no delusions, hallucinations, 
or homicidal ideation, insight and judgment were good, there 
was no tangentially or circumstantiality, sleep was fair, and 
he was otherwise described to be in touch with reality.  More 
importantly, as will be discussed below, the veteran does not 
meet most of the criteria for the next highest rating (70 
percent) under the applicable rating criteria. 

The Board also points out that the veteran was assigned GAF 
scores ranging between 50 to 65.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF score of 41-50 is defined in 
the DSM IV as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51-60 indicates "[m]oderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  A GAF of 61-70 indicates "[s]ome mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Although the GAF score does not neatly fit 
into the rating criteria, the Board is under an obligation to 
review all the evidence of record.  The fact that evidence is 
not neat does not absolve the Board of this duty.  The Court, 
in Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  Here, the average GAF score in recent years is far 
more consistent with the criteria for a 50 percent rating.  
The Board finds no medical evidence of severe obsessional 
rituals, frequent shoplifting, an inability to relate to 
others, or inability to keep a job
due solely to PTSD.  As to relating with others, it is again 
pertinent to note that, during the February 1999 
hospitalization, it was reported that the veteran 
participated fully in the program provided for him during his 
hospitalization and he interacted appropriately with peers 
and staff. 

The evidence of record demonstrates that the veteran's PTSD 
symptomatology more closely approximates the current 50 
percent disability available under Diagnostic Codes 9411, 
9440.  There is no medical evidence to show that the veteran 
suffers from most of the symptomatology required for the 
assignment of the next higher 70 percent rating, as there has 
been no indication of the following: obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; in near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The Board is cognizant of the fact that a claimant 
need not show that he or she meets all of the criteria for 
the next highest rating but here, the record is devoid of 
medical evidence showing most of the criteria. 

In sum, the veteran's disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships are reflective of the criteria for a 
50 percent rating.  The evidence demonstrates that the 
veteran's PTSD produces no more than occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  No more than a 50 percent rating is 
warranted under the applicable rating criteria.

As the preponderance of the evidence is against the 
assignment of disability rating in excess of 50 percent for 
the veteran's PTSD, there is not such a state of equipoise of 
the positive evidence and the negative evidence to permit a 
favorable resolution of the appeal.  38 U.S.C.A. § 5107(b).  
The veteran may always advance a new increased rating claim 
should the severity of his disability increase in the future.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's disability, the current clinical 
manifestations, and the effect this disability may have on 
the earning capacity of the veteran under 38 C.F.R. §§ 4.1, 
4.2, and finds that there has been no showing by the veteran 
that his service-connected disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

